UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 15-7998


RONALD MCCLARY,

                  Plaintiff - Appellant,

           v.

ANTHONY   SEARLES;    DIXON,   Nurse   Supervisor;   HOPKINS,   Head
Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:15-cv-00077-FDW)


Submitted:   April 26, 2016                     Decided:   May 27, 2016


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Kelly Street Brown, Elizabeth
Pharr McCullough, YOUNG MOORE & HENDERSON, PA, Raleigh, North
Carolina; Kari Russwurm Johnson, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald   McClary   appeals     the    district    court’s     order       and

judgment   dismissing   without     prejudice    his    42     U.S.C.    § 1983

(2012)   complaint.     We   have   reviewed    the   record    and     find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       McClary v. Searles, No. 3:15-cv-00077-

FDW (W.D.N.C. Nov. 20, 2015).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                     2